DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2016 216 157.1, filed on August 29, 2016.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 15, 16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2013/0231824 A1) in view of Lee (US 9,519,832 B2).

	Regarding claim 15, Wilson et al. discloses a motor vehicle, comprising one or more computing devices configured to perform operations, and method for operating a motor vehicle, the method and operations comprising: 
ascertaining at least one path data record describing a respective traveled trajectory of a further motor vehicle (i.e. DISS 109 searches its datastore for routes that will take the user within half a mile of his or her location and ranks the routes based upon the average time the route takes on the day in question during the time period in question) [0036];
transmitting the at least one path data record to a vehicle-external memory device (i.e. Requests, feedback, and information submitted by a user device 106 are relayed to the DISS 109. The DISS 109 can use a datastore to store and/or retrieve parking and route data shared by users of the AIV system 100, as well as data on the context of the usage of that data, the device 106 and DISS 109 are interpreted as external devices) [0026]; 
ascertaining, by the vehicle-external memory device, at least one guidance data record for the motor vehicle as a function of a path data record describing the respective assigned trajectory, wherein each guidance data record is assigned to a trajectory of a plurality of trajectories (i.e. a route name may be requested for identification via the device 106, and it is determined whether the user will enter the route information through the application interface of the user device 106 or whether the vehicle 103 and/or user device 106 will record the route information while the user drives the vehicle 103) [0041];
providing, by the vehicle-external memory, the at least one guidance data record to the motor vehicle (i.e. If the route information is to be recorded by the user, then recording by the vehicle 103 and/or user device 106 is initiated in 512 by the user by, e.g., selecting an icon on the application interface. In some cases, the user device 106 communicates with the vehicle 103 to coordinate collection of route information by both the vehicle 103 and the user device 106) [0042];
actuating the motor vehicle as a function of a selected guidance data record of the provided at least one guidance data record (i.e. The recorded or manually entered route information is sent to the DISS 109 by the vehicle 103 and/or user device 106 in 524. The DISS 109 may then store the route information for subsequent access in 527. The stored route information may be used by the DISS 109 to evaluate potential routes for the vehicle 103. In some cases, the route information may be sent to the vehicle 103 for autonomous operation) [0043];
outputting a driving suggestion related to the trajectory assigned to the selected guidance data record to a driver of the motor vehicle (i.e. When routes are shared, the DISS 109 will record the time taken driving the route as well as the time when the route was driven, not only when the route is initially recorded, but also during every subsequent time that custom route is driven. Using that semantic data, the AIV system 100 will be able to choose a preferred route during autonomous driving and prioritize suggested routes to give users during manual driving)[0050]; and
performing at least one driving intervention based at least in part on the driving suggestion (i.e. the AIV system 100 can also provide assistance to the user for manual and/or autonomous parking of the vehicle 103; data shared about parking times, pricing, and availability will be used by the system to choose a preferred areas to park during autonomous driving and prioritize suggested parking areas to tell users about during manual driving) [0031, 0050].
	Wilson et al. does not disclose the vehicle anmethod comprising:
		detecting a driving geometry parameter describing a vehicle geometry of the motor 			vehicle negotiating the traveled trajectory; and
		transmitting the driving geometry parameter to the vehicle-external memory device; 
		wherein at least one of ascertaining the at least one guidance data record or actuating 			the motor vehicle is performed as a function of at least one driving geometry 				parameter.
	However, Lee discloses the limitation “detecting a driving geometry parameter describing a vehicle geometry of the motor vehicle negotiating the traveled trajectory” and “transmitting the driving geometry parameter to the vehicle-external memory device” by teaching that a controller (130) can receive steering angle information of the vehicle in real time through CAN (Controller Area Network) communication with an external communication unit (210) and via a transceiver unit (140), and can also receive vehicle speed information. The communication unit (210) may be configured to directly receive steering angle information from a steering angle measuring device included with a steering angle sensor (¶20).
	Lee further discloses the limitation “wherein at least one of ascertaining the at least one guidance data record or actuating the motor vehicle is performed as a function of at least one driving geometry parameter” by teaching that the steering angle sensor measures a steering degree of steering wheel necessary for controlling a travelling vehicle (¶20).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. to include the features of Lee in order to recognize an obstructive object present in front of a vehicle during vehicle parking by viewing images of substantially all directions of the vehicle, and performing an accurate parking while viewing an estimated travel trajectory of the vehicle, and a method of driving the same.

	Regarding claim 16, Wilson et al. further discloses the  method according to claim 15, wherein ascertaining the at least one path data record comprises ascertaining path data records for a plurality of trajectories, wherein each trajectory of the plurality of trajectories is assigned at least one piece of position information describing at least one position assigned to the respective trajectory (i.e. the AIV system 100 may be aware of the GPS positioning of the user, the position of the user's destination, and the time, date, and day of the week in which shared locations have been used)[0025], wherein a selection criterion used to select the trajectory assigned to the selected guidance data record or the selected guidance data record depends on pieces of position information (i.e. the DISS 109 can be aware of the GPS positioning of the vehicle 103, and when the vehicle 103 enters an area that has previously been learned, that area's contextual information will be relayed to the processing circuitry or computer inside the vehicle 103 during autonomous driving and to the user during manual driving. When routes are shared, the DISS 109 will also record the time taken driving the route as well as the time when the route was driven, not only when the route is initially recorded, but also during every subsequent time that custom route is driven. Using that semantic data, the AIV system 100 will be able to choose a preferred route during autonomous driving and prioritize suggested routes to give users during manual driving) [0050].

	Regarding claim 18, Wilson et al. further discloses the method according to claim 16, wherein each piece of position information describes a target position at which the respective trajectory ends, and wherein the selection criterion depends on the target positions (i.e. DISS 109 may also communicate with smart parking lots and/or garages in the area and query them for open parking spaces) [0032].

	Regarding claim 19, Wilson et al. further discloses the method according to claim 16, wherein the selection criterion additionally depends on an operating input of a user detected on an operating device of the motor vehicle (i.e. route origin may be input by the user through the application interface or may be determined using GPS capabilities of the user device 106) [0031].

AIV system 100 can then use the user information to determine locations that may be most likely to have parking spaces available at a certain time based on success rate data shared by users of the AIV system 100) 0021].

	Regarding claim 20, Wilson et al. further discloses the method according to claim 15, further comprising ascertaining a piece of occupancy information that describes a position occupied by a motor vehicle to be taken into consideration, wherein at least one of the trajectory assigned to the selected guidance data record or the selected guidance data record is selected based at least in part on the occupancy information (i.e. AIV system 100 can then use the user information to determine locations that may be most likely to have parking spaces available at a certain time based on success rate data shared by users of the AIV system 100) [0025].

	Regarding claim 21, Wilson et al. further discloses the method according to claim 15, wherein at least one of the path data record or the guidance data record describe, for at least one segment of the traveled trajectory, at least one of coordinates of a starting point of the respective segment, an ending point of the respective segment, a path curvature of the respective segment, or a steering angle of the respective segment (i.e. the DISS 109 can use the coordinates of parking areas obtained from the data and a combination of user shared routes and routes from one or more map navigation source(s) to determine routing and/or parking information; in searching for directions a user may be able to utilize their current location or manually enter a location as their starting point. Another screen may be used for sharing the location of a parking area. It can prompt the user to enter a preset value that describes what `type` of parking area the user is sharing the location of, whether street parking, ground-level parking lot, or multi-level parking structure) [0024, 0026].
	Regarding 22, Wilson et al. does not disclose the method according to claim 15, wherein at least one of ascertaining the at least one guidance data record or actuating the motor vehicle is performed as a function of at least one further driving geometry parameter related to a driving geometry of the motor vehicle.
	However, Lee discloses an estimated travel trajectory generating and overlaying processor (120) for generating an estimated travel trajectory of the vehicle by receiving steering angle information of the vehicle (¶17). 
	Lee further discloses that the steering angle sensor measures a steering degree of steering wheel necessary for controlling a travelling vehicle (¶20).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. to include the features of Lee in order to recognize an obstructive object present in front of a vehicle during vehicle parking by viewing images of substantially all directions of the vehicle, and performing an accurate parking while viewing an estimated travel trajectory of the vehicle, and a method of driving the same.

	Regarding claim 23, Wilson et al. does not disclose the method according to claim 22, wherein the at least one further driving geometry parameter describes at least one of a wheelbase, a turning circle, or a maximum steering angle of the motor vehicle.
	However, Lee discloses the estimated travel trajectory generating and overlaying processor is such that the steering wheel of the vehicle calculates coordinates turned to a predetermined steering angle between a maximum steering angle and a minimum steering angle, and dotted lines connecting the coordinates generate the estimated travel trajectory of the vehicle (¶21).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. to include the features of Lee in order to recognize an obstructive object present in front of a vehicle during vehicle parking by viewing images of substantially all directions of the vehicle, and performing an accurate parking while viewing an estimated travel trajectory of the vehicle, and a method of driving the same.

	Regarding claim 24, neither Wilson et al. nor Lee specifically disclose the method according to claim 15, further comprising ascertaining a plurality of path data records for a plurality of trajectories, wherein at least one of a plurality of user identifications is assigned to each of the path data records,
detecting, by the motor vehicle, a user identification from the plurality of user identifications assigned to a user of the motor vehicle, and wherein ascertaining the at least one guidance data record comprises ascertaining the at least one guidance record based only on at least one of path data records assigned to the detected user identification, or at least one predefined user identification.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. to include ascertaining a plurality of path data records for a plurality of trajectories, wherein at least one of a plurality of user identifications is assigned to each of the path data records, detecting, by the motor vehicle, a user identification from the plurality of user identifications assigned to a user of the motor vehicle, and wherein ascertaining the at least one guidance data record comprises ascertaining the at least one guidance record based only on at least one of path data records assigned to the detected user identification, or at least one predefined user identification, since the teachings of Wilson et al. facilitate utilizing user ID to share a parking location for the vehicle.

	Regarding claim 25, Wilson et al. further discloses the method according to claim 15, further comprising:

storing at least one group of trajectories on the vehicle-external memory device (i.e. DISS 109 can support the recording and storage of routes as well as routing evaluation and recommendations) [0020], wherein the at least one group of trajectories is assigned to at least one of an infrastructure device or a physical territory (i.e. screens may allow the user to select navigation based on the current location of the user device 106 and/or a desired parking area type (e.g., street, street level parking lot, or multilevel parking lot) [0024];
ascertaining, by a position detection device of the motor vehicle, whether the motor vehicle is located in the physical territory or a region assigned to the infrastructure device; and
transmitting each guidance data record assigned to the at least one group of trajectories to the motor vehicle (i.e. the DISS 109 can apply a defined modifier to lower that route's ranking among the other considered routes. Whichever route has the lowest time will be the one suggested to the user and/or the autonomous vehicle) [0037].
	Neither Wilson et al. nor Lee disclose wherein ascertaining the at least one guidance data record comprises ascertaining the at least one guidance record based only on trajectories from the at least one group of trajectories.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. to include wherein ascertaining the at least one guidance data record comprises ascertaining the at least one guidance record based only on trajectories from the at least one group of trajectories, since the teachings of Wilson et al. facilitates storing a record trajectories to direct the vehicle to the parking spot.
	

6.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2013/0231824 A1) in view of Lee (US 9,519,832 B2) as applied to claims 15-26 above, and further in view of .

	Regarding claim 17, neither Wilson et al. nor Lee disclose the method according to claim 16, further comprising ascertaining, by a position detection device of the motor vehicle, a piece of ego position information describing an ego position of the motor vehicle, wherein the selection criterion additionally depends on the piece of ego position information.
	However, Damerow et al. discloses that a trajectory for the ego-vehicle is planned, based on the trajectory risk and efficiency, selection of one of the ego-vehicle trajectories from the risk map as a favorable path that serves as control target for behavior [Claim 6].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. to include the features of Damerow et al. in order to improve the estimation of a risk for the future driving of a vehicle.
		Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. to include the features of Lee in order to recognize an obstructive object present in front of a vehicle during vehicle parking by viewing images of substantially all directions of the vehicle, and performing an accurate parking while viewing an estimated travel trajectory of the vehicle, and a method of driving the same.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY P KING/Examiner, Art Unit 3664